PER CURIAM. This action arose as a consequence of a petition for writ of habeas corpus filed by Carolyn K. Strand seeking custody of her minor child, who is in the possession of defendants. An answer to the petition was filed on behalf of defendants, and thereafter plaintiff filed her motion for summary judgment based upon the allegations of the petition for writ of habeas corpus and answer thereto, an answer to the motion for summary judgment was filed by defendants and after oral argument and submission of written briefs, the motion for summary judgment was allowed and an order entered providing “that Petitioner be and is hereby granted custody of her child, Mark Allan Harnetiaux, as prayed in the Petition for Habeas Corpus.” This appeal is from that order. Neither respondents nor petitioner has questioned the jurisdiction of this Court to review an order entered in a habeas corpus proceeding. Determination of that issue is a prerequisite to our taking Jurisdiction. Supreme Court Rule302(a) provides: “Appeals from final judgments of circuit courts shall be taken directly to the Supreme Court ... (3) in cases of habeas corpus.” That rule has been most recently interpreted in Kniznik v. Quick, 107 Ill App2d 88, 246 NE2d 43. (See also Ill Const, art VI, § 5.) We, therefore, conclude that this Court is without jurisdiction to hear the appeal of this cause and transfer it to the Supreme Court pursuant to Rule 365. Appeal transferred to the Illinois Supreme Court.